     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC,                        )
                                                         )
 7                   Plaintiff,      vs.                 )   Case No.: 5:09-CV-01210-WDK-FMO
                                                         )
 8   LEONARDO CALZADILLA, et al,                         )                   RENEWAL OF JUDGMENT
                                                         )                   BY CLERK
 9                Defendant,                             )
                                                         )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Leonardo
13
     Calzadilla and Maria Pelayo-Ochoa, individually and d/b/a La Barquita Mexican Food, entered on March
14
     5, 2010, be and the same is hereby renewed in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                 $      1,285.83
17
                     b. Costs after judgment                           $        00.00
18
                     c. Subtotal (add a and b)                         $      1,285.83
19
                     d. Credits                                        $          0.00
20
                     e. Subtotal (subtract d from c)                   $      1,285.83
21
                     f.   Interest after judgment(.34%)                $       43.46
22
                     g. Fee for filing renewal of application          $        00.00
23
                     h. Total renewed judgment (add e, f and g) $             1,329.29
24

25
             March 4, 2020
     Dated: ___________________               CLERK, by _
                                                        _________________________
                                                         ________
                                                         __    ________________
                                                                              ___
                                                                               __
26                                               Deputy

27                                            Kiry A. Gray
                                              Clerk of U.S. District Court
28




                                           Renewal of Consent Judgment
